Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND89 







State of North Dakota, 		Plaintiff and Appellee



v.



Carmen Camille Pearson, 		Defendant and Appellant







Nos. 20120437-20120439







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Justin J. Schwarz, Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501-4413, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant; submitted on brief.

State v. Pearson

Nos. 20120437-20120439



Per Curiam.

[¶1]	
Carmen Pearson appealed from a district court judgment revoking her probation. On appeal, Pearson argues the district court abused its discretion by revoking her probation. We affirm under N.D.R.App.P. 35.1(a)(4). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner